Case 2:19-cv-01489-RSM Document 1-5 Filed 09/16/19 Page 1 of 2

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT

for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El, .
Morocco i g eo V G fo o A
ba Le va to

 

CASE NO.
Plains) PLAINTIFF KING ABDUL MUMIN EL'S ORDER
GRANTING PRELIMINARY INJUNCTION,
v. EXPEDITED DISCOVERY & TREASON

Heather Winslow Barr, David P. Tracy
(Individual Jointly & Severally) LAW OFFICES
OF DAVID P. TRACY & ZOTTMAN, Sarah
Hudson (Individual Jointly & Severally) d.b.a. —__ FILED
KING COUNTY SUPERIOR COURT BAILIFF,
Attorney Kristin Richardson (Individual, Jointly &

———— ENTERED
———LODGED ____receiyen

Severally) d.b.a. KING COUNTY SUPERIOR SEP 16 2019 SP
COURT Judge, Attorney Kathryn D. Fields AStigrie
(Individual, Jointly & Severally) d.b.a. KING ay WESTERN DIST eeu oy
COUNTY SUPERIOR COURT Judge, KING DEPUTY

COUNTY SUPERIOR COURT, STATE OF
WASHINGTON, et al.,

Defendant(s).

ORDER GRANTING PRELIMINARY INJUNCTION

THIS MATTER comes before the Court on Plaintiff Autodesk, Inc.’s motion for a

preliminary injunction. Having reviewed the papers filed in support of and in opposition to
Case 2:19-cv-01489-RSM Document 1-5 Filed 09/16/19 Page 2 of 2

this motion (if any), and being fully advised, the Court finds that KingAbdulMumnH has
demonstrated both a strong likelihood of success on the merits and the possibility that it
faces immediate, irreparable injury from Defendant’s conduct. Accordingly, Autodesk is
entitled to provisional injunctive relief, and the Court GRANTS King Abdul Mumin El's

motion as follows:

1. Upon finding that plaintiff King Abdul Mumin El has carried its burden showing of
a) the possibility of irreparable injury, and (b) a likelihood of success on the merits, this

Preliminary Injunction is granted pursuant to Federal Rule of Civil Procedure 65, 15 U.S.C.
§1116(a), and the inherent equitable powers of the Court.

2. The Court hereby preliminarily RESTRAINS AND ENJOINS Defendant,

its agents, servants, employees, attorneys, and all others in active concert or participation
with Defendant, from using any Courtof theland, including Court Rule Books, Statutes & Codes,
without being a Moor.

3. The Court hereby preliminarily ENJOINS Defendant, its agents, servants,
employees, attorneys, and all others in active concert or participation with
Defendants, to take corrective action as necessary to recall or otherwise replace
any previous Treaty of the Moors & United States Constitution signed, by the
United States Of America Congress.

4. This Preliminary Injunction shall take effect immediately and shall remain in
effect pending trial in this action or further order of this Court.

5. King Abdul Mumin E] is directed to file proof of bond, in the amount of
$100,000,000.00, within three court days of this Order. The bond shall serve as
security for all claims with respect to this Preliminary Injunction, and any
additional injunctive relief ordered by the Court in this action.

DATED thi day of.
is ay oO 2007 at a.m./p.m.

Joseph S. Pigott a.k.a. King Abdul Mumin El
Private U.S. Attorney General

604 So. 162" St.

Burien, Washington 98148

Dated: 9/16/2019 PH. 206-566-1640
